Citation Nr: 0831790	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-37 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability for lumbosacral 
strain with degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the lumbar spine prior to November 1, 
2005.  

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain with DJD and DDD of the lumbar 
spine from November 1, 2005, to December 20, 2006.  

3.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain with DJD and DDD of the lumbar 
spine since December 20, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
July 1964.  

This appeal to the Board of Veterans' Appeals (Board) comes 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In written correspondence in September 2007, the veteran 
directly submitted to the Board additional contentions 
regarding the severity of his service-connected back 
disability.  The RO has not considered this statement, and 
the veteran has not signed a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2007).  However, 
this statement is essentially cumulative of other contentions 
already of record.   Thus, it may not be deemed additional 
evidence for which a written waiver would be required.  Id.


FINDINGS OF FACT

1.  For the one year period prior to November 1, 2005, there 
is no evidence of complaints or treatment for a low back 
disorder or arthritis of the low back.  

2.  From November 1, 2005 to December 20, 2006, even with 
consideration of functional loss, the evidence does not 
suggest forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no objective evidence of incapacitating 
episodes or neuropathy to the lower extremities.  

3.  Since December 20, 2006, the evidence does not 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine, or any ankylosis at all.  Although there is functional 
loss upon motion, the level of functional loss present does 
not entitle the veteran to a higher rating for range of 
motion.  There is no objective evidence of incapacitating 
episodes due to his low back disorder or neuropathy to the 
lower extremities.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2005, the criteria are not met for a 
compensable disability rating for a low back disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2007).

2.  From November 1, 2005 to December 20, 2006, the criteria 
are not met for a disability rating higher than 10 percent 
for a low back disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2007).

3.  Since December 20, 2006, the criteria are not met for a 
disability rating higher than 40 percent for a low back 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of VCAA letters dated in 
November 2005 and April 2006, the RO advised the veteran of 
the evidence needed to substantiate his increased rating 
claim and explained what evidence VA was obligated to obtain 
or to assist him in obtaining and what information or 
evidence he was responsible to provide.  38 U.S.C.A. § 
5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided some of the notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Furthermore, the April 2006 letter from the RO further 
advised him that a disability rating and an effective date is 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the November 2005 VCAA letter 
provided notice of this previous 4th element requirement.  In 
any event, here, the presence and/or absence of notice of 
this element is of no consequence since it is no longer 
required by law.   

With regard to timing, the Board sees the RO did not provide 
the veteran with all VCAA notice prior to the February 2006 
adverse determination on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA Dingess notice in April 2006, the RO again 
went back and readjudicated the claim in the more recent June 
2006 SOC and again in the May 2007 SSOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including addressing any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been cured.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here based on any timing defect.     

However, a content error exists in that the VCAA notice of 
record is not compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court recently held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, both VCAA notice letters of record are not fully 
compliant with elements (1) and (2) listed above in Vazquez-
Flores.  Therefore, there is a content error present in VCAA 
notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice due to the content 
error in VCAA notice for his increased rating claim has been 
rebutted.  Specifically, throughout the course of this 
appeal, the veteran has submitted personal statements and 
statements to medical practitioners discussing his specific 
symptomatology of difficulty with lumbar spine range of 
motion, with relevant pain and other functional loss per 
Deluca.  He discussed not being able to get out of bed as an 
incapacitating episode as well.  See November 2006 VA Form 9 
and September 2007 personal statement.  During the December 
2005, December 2006, and March 2007 VA examinations, and per 
his VA treatment records, the veteran related how his low 
back disability impacted his daily activities and occupation 
(as a trucker).  Therefore, any content defect was cured by 
his actual knowledge of the symptoms required for higher 
ratings for his low back disability.  Moreover, a reasonable 
person should have known the criteria after receiving the 
June 2006 SOC and May 2007 SSOC.  Specifically, these 
documents provided the veteran with a summary of the 
pertinent evidence as to his low back claim, a citation to 
the pertinent laws and regulations governing a higher rating 
for his low back claim, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for his 
low back disability.  Thus, the presumption of prejudice has 
been rebutted here. 

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), his relevant VA treatment 
records, and had him undergo several VA medical examinations 
to determine the current severity of his low back disorder.  
The veteran has submitted personal statements, but has not 
identified any relevant private medical evidence.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Thus, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The lumbar spine issue on appeal arises from a claim for an 
increased rating received in November 2005.  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed (so here back to November 
2004) until VA makes a final decision on the claim.  See id.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).  

Prior to November 1, 2005, the veteran's low back disability 
was rated as noncompensable (0 percent disabling).  From 
November 1, 2005 to December 20, 2006, the veteran's low back 
disability was increased to 10 percent disabling.    
As of December 20, 2006, the veteran's low back disability 
was increased to 40 percent disabling.  Consequently, even 
though this is a Francisco situation, the RO has pre-staged 
the rating.  In this regard, the Board will consider whether 
to grant an increase for the particular time segments already 
established by the RO.      

Historically, the veteran was service-connected for an in-
service lumbosacral strain per a June 1976 rating decision.  
DJD and DDD have also been diagnosed as part of his service-
connected back condition.  As such, during the course of the 
appeal, VA has evaluated the veteran's back disorder under 
multiple diagnostic codes - 5237 (lumbosacral strain), 5242 
(arthritis), and 5243 (intervertebral disc syndrome).   
Therefore, the Board will evaluate the disability under the 
Diagnostic Code that will provide the most favorable rating 
under the current rating criteria.

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the veteran's claim for an 
increased rating was received in November 2005, subsequent to 
the final amendments.  Thus, only the most current version of 
the rating criteria (i.e., the September 2003 amendments) is 
for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.    

Although it is unclear whether intervertebral disc syndrome 
(IVDS) has been specifically shown, both the RO and VA 
examiners of records have at least considered incapacitating 
episodes due to his diagnosed DDD.  Therefore, the Board will 
consider IVDS in this case. 
  
Under the current regulations, the amendments stipulate that 
the veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current regulations, the veteran's low back 
disability can also be rated under the General Rating Formula 
for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to an analysis of the evidence of record.  

Prior to November 1, 2005, the Board finds no basis to award 
a disability rating greater than 0 percent for the veteran's 
low back disability under the most recent version of the 
rating criteria.  38 C.F.R. § 4.7.  That is, as to 
orthopedic manifestations, the evidence of record does not 
reveal forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  VA 
treatment records from September 2004 to November 2005 show 
treatment for knee and shoulder disorders, as well as morbid 
obesity, but are negative for any complaints or treatment for 
his low back disability.  There was also no evidence of 
functional loss due to his low back disorder.  Overall, 
prior to November 1, 2005, there is no evidence suggestive 
of a compensable rating for this time period.    

Prior to November 1, 2005, the veteran potentially could 
receive a minimal compensable 10 percent rating if there were 
medical evidence diagnosing him with DJD (arthritis) during 
this time period, but at this time no such diagnosis of 
record existed.  See 38 C.F.R. § 4.59.  Arthritis, 
incidentally, must be objectively confirmed by X-ray 
findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to November 1, 2005, as to incapacitating episodes, 
there was simply no diagnosis of IVDS at that time, and no 
evidence of incapacitating episodes.  

Prior to November 1, 2005, as to neurological manifestations 
of his low back disability, the evidence of record does not 
demonstrate neuropathy and radiculopathy of the lower 
extremities associated with his service-connected low back 
disorder.   

The Board now turns to the issue of entitlement to a 
disability rating greater than 10 percent for a low back 
disability from November 1, 2005 to December 20, 2006.  
During this time period, the Board finds that the overall 
disability picture does not rise to the level required for an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.7.  

From November 1, 2005 to December 20, 2006, as to orthopedic 
manifestations, the evidence does not suggest forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In 
particular, VA treatment records dated in 2006 only 
occasionally reference low back pain and treatment.  There 
was, however, significant treatment for "severe" DJD of the 
knees, an issue currently not on appeal.  The veteran 
underwent a VA examination of the low back in December 2005.  
DJD and DDD of the lumbar spine were established for the 
first time by X-ray.  The veteran at that time only 
complained of "intermittent" back pain, four to five times 
a year, three to four weeks at a time.  Upon objective 
examination, the veteran could flex to 70 degrees with 
consideration of pain.  The examiner specifically stated 
there was no muscle spasm, providing clear evidence against 
the claim.  

As to functional loss, the December 2005 VA examiner noted 
that the veteran ambulated slowly with the help of a cane.  
He did not utilize any back brace.  Tenderness was noted.  As 
discussed above, pain and functional loss were accounted for 
when the examiner documented his 70 degrees of flexion.  
There was more pain upon repetition, but no further loss of 
motion due to the increased pain.  There was no 
incoordination or fatigue.  The examiner noted the veteran is 
retired, so there was no effect on his employment.  In his 
November 2006 VA Form 9, the veteran stated that he now 
needed a walker, and had difficulty getting out of bed.  
However, during that same time period, the veteran was 
receiving treatment for his severe nonservice-connected 
bilateral knee disorder, as opposed to his low back disorder.  
Overall, any functional loss present in the low back is 
adequately accounted for in the higher 10 percent rating 
assigned during that time period.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206-207.
   
From November 1, 2005 to December 20, 2006, as to the 
arthritis (DJD) diagnosis in December 2005, since the veteran 
is already in receipt of a 10 percent evaluation for 
limitation of motion of the spine under the new general 
rating formula for the back disorder after November 1, 2005, 
arthritis does not provide a basis to increase the veteran's 
evaluation during this time period.  See 38 C.F.R. § 4.59.  

From November 1, 2005 to December 20, 2006, as to 
incapacitating episodes, VA treatment records are negative 
for incapacitating episodes, and the December 2005 VA 
examiner assessed no incapacitating episodes in the past 12 
months as the result of his low back disorder.  The veteran 
indicated in his November 2006 VA Form 9 that he has 
difficulty getting out of bed, and suffers from 
incapacitating episodes since 2002 due to his low back, but 
this has not been substantiated by the medical evidence of 
record.  In fact, VA treatment records dated in July and 
October 2006 note "no complaints."  Here, irrespective of 
his assertions, there is no objective evidence of bed rest 
prescribed by a physician due to his low back disorder to 
support the conclusion the veteran has experienced any 
incapacitating episode.  

From November 1, 2005 to December 20, 2006, as to 
neurological manifestations of his low back disability, there 
was no history of weakness, numbness, or bowel or bladder 
complaints.  Although reflexes were absent in the knees, the 
veteran clearly had severe DJD of the knees at that time, a 
nonservice-connected disorder.  There was normal strength and 
sensation in the lower extremities.  No neuropathy or 
radiculopathy was diagnosed in the lower extremities.  There 
simply is insufficient evidence of a neurological disorder 
due to his low back at that time.   

Finally, the Board now turns to the issue of entitlement to 
a disability rating greater than 40 percent for a low back 
disability since December 20, 2006.  As of December 20, 2006, 
the Board finds that the overall disability picture does not 
rise to the level required for an evaluation higher than 40 
percent.  38 C.F.R. § 4.7.  

Since December 20, 2006, as to orthopedic manifestations, 
the evidence is not suggestive of unfavorable ankylosis of 
the entire thoracolumbar spine warranting a higher 50 
percent evaluation or unfavorable ankylosis of the entire 
spine warranting a higher 100 percent evaluation.  In fact, 
there is no mention of ankylosis at all in the evidence of 
record.  See VA examination reports of December 2006 and 
March 2007.  The veteran had low back flexion of 10 degrees 
before pain begins.  VA treatment records dated in 2007 only 
reveal complaints of knee pain, not low back pain.  Rather, 
these records document that the veteran is preparing for 
bilateral knee surgery by losing weight (425 pounds to 315 
pounds).  There is no indication he requires low back 
surgery.  According to statements in his VA Form 9 and a 
September 2007 statement, the veteran uses a walker to 
ambulate; although he requested a scooter, this was denied 
by the VA.  The veteran attributes his inability to walk to 
his low back, but given the documented severity of his knee 
problems, his assertion is not supported by the evidence of 
record.    

Functional loss and pain were accounted for when the December 
2006 VA examiner documented his 10 degrees of flexion.  In 
addition, the December 2006 and March 2007 VA examiners 
observed fatigue, lack of endurance, tenderness, extreme 
difficulty walking or standing.  His pain and other symptoms 
are constant.  The veteran states he needs help getting 
dressed, shaving, and bathing.  He is still able to drive.  
The veteran also has rheumatoid arthritis, a condition which 
is not service-connected, and which does not affect his low 
back according to the December 2006 VA examiner.  Although 
his functional loss is significant, it is adequately 
represented in the current 40 percent rating assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
His factors of functional loss solely related to his low back 
do not cause ankylosis.  The March 2007 VA examiner opined 
that the veteran was not able to stand because of his knee 
pain, but did not state it was due to his low back.  The 
December 2006 VA examiner indicated Deluca findings were 
difficult to obtain because the veteran could barely stand 
because of knee problems.      

Since December 20, 2006, as to incapacitating episodes, the 
December 2006 VA examiner indicated the veteran had no 
incapacitating episodes during the past year due to his low 
back, but then also noted that doctors placed him in bed.  
The March 2007 VA examiner also indicated persistent back 
pain without any incapacitating episodes during the past 
year due to his low back.  Again, although the veteran was 
prescribed bed rest, there is no indication from the VA 
examiners or VA treatment records that this was due to his 
low back; rather, the evidence of record points to his 
severe DJD of the knees as the reason for his bed rest.  

Since December 20, 2006, as to neurological manifestations of 
his low back disability, there was no evidence of neuropathy 
or radiculopathy in the lower extremities.  The December 2006 
VA examiner noted normal muscle strength and no loss of 
pinprick to the thighs, legs, and feet.  Although reflexes 
were absent in the knees and ankles, the veteran clearly had 
severe DJD of the knees at that time, a nonservice-connected 
disorder.  There simply is insufficient evidence of a 
neurological disorder due to his low back since December 20, 
2006.    

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
further staged ratings are appropriate.  Since, however, the 
veteran's symptoms have remained constant at 0, 10, and 40 
percent during the respected time periods already established 
by the RO, further staged ratings are unjustifiable.  



Accordingly, the Board finds that the preponderance of the 
evidence is against disability ratings greater than 0 percent 
prior to November 1, 2005, greater than 10 percent from 
November 1, 2005 to December 20, 2006, and greater than 40 
percent since December 20, 2006.  38 C.F.R. § 4.3.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's low back disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The veteran initially indicated he 
"retired" from his job as a truck driver in 2004.  
Subsequently, he stated his retirement was due to his low 
back and knees.  Although his low back disorder undoubtedly 
has some impact on his ability to work, his nonservice-
connected severe DJD of the knees which makes even walking or 
standing difficult appears to be his primary disability. 

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
to his low back disorder, to suggest he is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  His evaluation and treatment for 
his low back disorder has been solely on an outpatient basis, 
not as an inpatient.






ORDER

Prior to November 1, 2005, a compensable disability for 
lumbosacral strain with DJD and DDD of the lumbar spine is 
denied. 

From November 1, 2005 to December 20, 2006, a disability 
rating in excess of 10 percent for lumbosacral strain with 
DJD and DDD of the lumbar spine is denied. 

Since December 20, 2006, a disability rating in excess of 40 
percent for lumbosacral strain with DJD and DDD of the lumbar 
spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


